ADMINISTRATIVE ORDER
In 1999, this Court authorized the Executive Secretary of the Indiana Supreme Court Disciplinary Commission ("Executive Secretary") and the Executive Director of the Indiana Commission for Continuing Legal Education ("Executive Director"), under certain circumstances, to grant waivers of delinquent fees and reinstatement fees assessed pursuant to Admission & Discipline Rules 23(21) and 29(7) (now found in Admission & Discipline Rule 2). The purpose of this order is to affirm that prior, and continuing, grant of authority to the Executive Secretary and Executive Director.
Accordingly, the Court hereby AFFIRMS its previous and continuing authorization of the Executive Secretary and Executive Director to grant waivers of delinquent fees and reinstatement fees upon a written showing of good cause and upon such grounds as are just and proper under the circumstances. All lawyer requests for waivers of delinquent fees and/or reinstatement fees shall be directed to the Executive Secretary and Executive Director, who shall consult on each request and issue their joint ruling. Upon the failure of the Executive Secretary and the Executive Director to agree upon the disposition of any waiver request, they shall submit the same to the Chief Justice for final action. Otherwise, the joint decision of the Executive Secretary and the Executive Director shall be final and unappeala-ble.